Citation Nr: 1704611	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-31 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for avascular necrosis of the left hip, to include as secondary to service-connected disability of coronary artery disease with residual left ventricular hypertrophy (CAD), or due to herbicide exposure.

2. Entitlement to an effective date earlier than February 17, 2009 for service-connected CAD.

3. Entitlement to a higher initial rating for service-connected CAD, currently rated as 30 percent disabling.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a travel Board hearing; a transcript of which has been associated with the claims file. 

The Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of service connection for avascular necrosis of the left hip as secondary to service-connected disability of CAD and total disability rating based on individual unemployability (TDIU) due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran is a Nehmer class member, who first filed a claim for service connection for coronary artery disease in February 2009.

2. In May 2010, CAD was added to the list of diseases for which service connection is presumed for those exposed to an herbicide agent in Vietnam.

3. The most probative evidence of record indicates the Veteran's service-connected CAD is not productive of more than one episode of acute congestive heart failure in the past year; or where a workload greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricle dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1. The earliest possible effective date for the claim of service connection for service-connected CAD is February 17, 2009.  See 38 U.S.C. § 5110(a), 5101(a) (West 2014); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155, 3.400, 3.816 (2016).

2. The criteria for an initial rating for CAD in excess of 30 percent have not been met.  38 U.S.C. §§, 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, Part 4, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist and Notify

With respect to the Veteran's claim decided herein, the VA has met all statutory and regulatory provisions regarding its duty to notify and assist the Veteran in the development of his claims.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, prior to the November 2010 adjudication of the claim for service connection for CAD, letters were sent to the Veteran in March 2009, December 2009, January 2010, and February 2010, which fully addressed all notice elements with respect to this claim.  These letters also provided information as to what evidence was required to substantiate the claims, the respective responsibilities of the VA and the Veteran, as well as notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claims file contains the Veteran's lay statements in support of the claim, service personnel records, VA treatment records, as well as private treatment records.  The Board notes the Veteran provided a July 2014 Authorization and Consent to Release Information to VA for additional treatment records from Dr. Samman related to the Veteran's CAD; treatment records between January 2006 and December 2008 from Dr. Samman have already been associated with the claims file.  Pursuant to the July 2014 authorization, the RO attempted to obtain addition additional treatment records from Dr. Samman.  The claims file includes a Report of Contact with Dr. Samman's office in July 2014 as well as August 2014.  Despite the RO's efforts, no additional treatment records have been received from Dr. Samman's office.  In August 2014, a letter was sent to the Veteran advising him that no response has been received from Dr. Samman.

While the Veteran requested the record remain open for 60 days following the December 2015 travel Board hearing to submit additional evidence, he did not submit any new evidence.  See December 2015 Hearing Transcript at 2.  

The Board has carefully reviewed the claims file and finds there is no outstanding available evidence that has been identified.  

The Veteran was afforded VA examinations in June 2010 and February 2012 in connection with his CAD.  While the Board acknowledges the VA examinations were conducted eight and five years ago, respectively, the passage of time does not necessarily warrant a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  As there is no suggestion in the record that the severity of the Veteran's service-connected CAD has worsened, the Board finds a new examination is not necessary. 

In regards to each respective VA examination report, because they were prepared by competent medical professionals, who considered the Veteran's lay statements and medical history and provided an opinion with a rationale, the Board finds that the VA examinations are adequate to adjudicate the Veteran's claims.  Moreover, neither the Veteran nor his representative has asserted the VA examinations were inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As noted above, the Veteran was afforded a hearing before the Board in December 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2016) requires the VLJ who chairs a hearing to fulfill two duties; (1) fully explain the issues and (2) suggest submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010); 38 C.F.R. § 3.103(c)(2).  At the hearing, the VLJ identified the issues to the Veteran, elicited testimony from the Veteran regarding the elements of a claims, and permitted the record to remain open for an additional 60 days to give the Veteran an opportunity to submit additional evidence.  See December 2015 Hearing Transcript at 2.  Neither the Veteran nor his representative has asserted the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2).  


II. Entitlement to an Earlier Effective Date 

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date the claim was received or the date the entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

However, pursuant to the orders of the United States District Court in the Nehmer class action, the VA promulgated special rules for the effective dates of presumptive service connection granted based on exposure to herbicides.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans' Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002).

In order to avail himself of the special rules for effective dates, a veteran must qualify as a Nehmer class member pursuant to 38 C.F.R. § 3.307(a)(6) (2016) and have a covered herbicide disease as provided in 38 C.F.R. § 3.309(e) (2016), which includes ischemic heart disease.  38 C.F.R. § 3.816 (2016).

As a Nehmer class member, certain effective dates apply based on whether the veteran was denied compensation for such a disability between September 25, 1985 and May 3, 1989; or if there was a claim for benefits pending before the VA between May 3, 1989 and the effective date of the applicable statute or regulation establishing the presumption of service connection for the disability; in this instance August 31, 2010.  38 C.F.R. § 3.816(c).  In either of these instances, the effective date of the award will be the date such claim was received or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c).

As noted above, the Veteran served on active duty in the Republic of Vietnam from July 1966 to July 1970, and has a diagnosis of CAD.  As such, he qualifies as a Nehmer class member. 

The Veteran first filed a claim for service connection for "heart problems" and "cardio arterial disease (CAD) and hypertension" on February 17, 2009.  See February 2009 Application for Compensation.  At the time the Veteran filed his claim, adjudication was deferred pending promulgation of VA regulations adding ischemic heart disease to the list of diseases available for presumptive service connection based on herbicide exposure.  See May 2010 VA Development Letter.  Following the implementation of VA regulations adding ischemic heart disease to the list of diseases available for presumptive service connection based on herbicide exposure, the RO adjudicated the Veteran's claim in November 2010, granting service connection for CAD, with an evaluation of 30 percent effective February 17, 2009.

While the Veteran's December 2010 Notice of Disagreement does not indicate what the Veteran believes is the appropriate effective date, the Board will assume it is no earlier than December 10, 2005, when he contends the disability began.  See February 2009 Application for Compensation.

As noted above, 38 C.F.R. § 3.816(c) specifically provides that the effective date of the award will be the date such claim was received by the VA or the date the disability arose, whichever is later.  Accordingly, the Board finds that the February 17, 2009 effective date is the earliest effective date permissible under VA laws and regulations. 

III. Entitlement to a Higher Initial Rating for CAD

Disability evaluations are governed by the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), wherein separate rating codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4, § 4.27 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with the criteria listed in the Rating Schedule, which is based upon the average impairment of earning capacity resulting from service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

When a question arises as to which two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  Id.  Any reasonable doubt regarding the degree of disability is resolved in the veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).

The evidence to be considered includes the entire appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  It is possible for a veteran to be awarded separate percentage evaluations for distinct periods based on the facts of the case; this concept is known as the "staging" of ratings.  Id. at 126-27.  

While consideration must also be given to increased evaluations under other potentially applicable diagnostic codes, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); cf. Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions); 38 C.F.R. § 4.14 (2016).  

The Veteran contends that he is entitled to a higher initial disability rating for his CAD, which has been rated under 38 C.F.R. § 4.130, Diagnostic Code 7005, as 30 percent disabling.  See November 2010 Rating Decision.  He asserts that he should be evaluated at 60 percent disabling because he had a heart attack, which could have killed him; additional hospitalizations resulting in a total of 6 stents being placed; a decline in his quality of life; cannot jog at 5 miles per hour or bike at 12 miles per hour; and cannot carry 60-90 pound objects.   See October 2011 VA Form 9.

Under Diagnostic Code 7005, a 30 percent rating is warranted if a workload greater than five metabolic equivalents (METs) but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray. 

A higher rating of 60 percent is warranted if there is more than one episode of acute congestive heart failure in the past year; or workload greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricle dysfunction with an ejection fraction of 30 to 50 percent.

Again the Board acknowledges that the Veteran is competent to provide evidence regarding the symptoms he exhibits.  See Barr, supra.  To that extent the Board finds the Veteran's lay statements regarding the effects of his CAD on his quality of life competent and credible.  However, the Board is unable to accord the Veteran's lay statements any significant probative weight because it does not address his symptomatology in terms of the criteria described in 38 C.F.R. § 4.130, Diagnostic Code 7005.

As it pertains to the criteria described in 38 C.F.R. § 4.130, Diagnostic Code 7005, the February 2012 and June 2010 VA examinations are the most probative evidence of record.  In the February 2012 Examination Report, the examiner noted the Veteran's CAD has caused myocardial infarction; required percutaneous coronary intervention, 4 stents in 2005 and 2 stents in 2006; and required continuous medication.  Additionally, the examiner noted a recent electrocardiogram conducted in August 2011 and a chest x-ray conducted on February 2012.  See February 2012 VA Examination Report.  

With respect to an assessment of the Veteran's cardiac function, while METs testing was not completed because it was not required as a part of the Veteran's treatment plan, the February 2012 examiner assessed the Veteran based on his lay statements.  Id.  Based on the Veteran's lay statements, the examiner determined the Veteran exhibited dyspnea and angina attributable to a workload greater than five METs but not greater than seven METs.  Id.  The examiner found there was no evidence of cardiac hypertrophy or dilation.  Id.; cf. June 2010 VA Examination Report (examiner found the Veteran had left ventricular hypertrophy); cf. also November 2010 Rating Decision (Veteran was service connected for CAD with residual left ventricular hypertrophy).  The examiner did not make any finding as to left ventricular ejection fraction (LVEF), because he determined there was no evidence of cardiac hypertrophy or dilation.  See February 2012 VA Examination Report. 

The February 2012 VA examination, is supported by the June 2010 VA contract examination.  Following a physical examination, the June 2010 examiner noted the Veteran's heart size was normal and heart rate and rhythm were regular.  See June 2010 VA Examination Report.  The examiner determined there was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Id.  While a stress test was not performed because it is medically contraindicated because of the medication (Beta blockers) the Veteran was taking, an echocardiogram was conducted.  Id.  Following the echocardiogram, the examiner determined the Veteran had left ventricular hypertrophy and a LVEF of 55 percent.  Id.; see also June 2010 Echocardiogram Dr. Alzaghrini (left ventricle ejection fraction of 55 percent).  Further, the examiner found the Veteran's METs level was between seven and five because he was able to engage in the following activities:  jogging at 5 miles per hour, bicycling at 12 miles per hour, and carry objects  between 60-90 pounds.  Id.

The Veteran's disability picture is accurately captured by the criteria for the 30 percent disability rating.  Neither VA examinations reveal more than one episode of acute congestive heart failure in the past year.  In fact, both VA examinations specifically found no evidence of congestive heart failure.  While a 60 percent disability rating requires dyspnea, fatigue, angina, dizziness, or syncope, be exhibited between three and five METs, both examinations determined the applicable METs level was between five and seven.  Finally, while a 60 percent disability rating requires left ventricle dysfunction with a LVEF between 30 and 50 percent, the June 2010 VA examiner found ventricular hypertrophy with a LVEF fraction of 55 percent following an echocardiogram.  Moreover, other than the Veteran's contentions, there is no evidence to the contrary.  According, the Board finds that a higher initial rating for CAD, currently rated as 30 percent disabling, is not warranted.

There is no evidence indicating the severity of the Veteran's disability has fluctuated during this appeal period nor is there evidence indicating that the severity of the Veteran's disability has increased since the Veteran VA examination in February 2012.  Consequently, the Board does not need to consider the possibility of a staged rating.  See Fenderson, supra.

Accordingly, the Board finds the preponderance of the evidence is against the Veteran's claim for a higher initial rating for CAD, currently rated as 30 percent disabling.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287; see also Gilbert, 1 Vet App. 49.

The Board has also considered whether this case should be referred for consideration of extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).   Referral is appropriate when the disability picture is so exceptional or unusual that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected CAD with the established criteria found in the Rating Schedule.  The Board finds the ratings criteria fully address the severity and symptomatology reported by the Veteran and noted by medical professionals.  Therefore, a referral for extraschedular evaluation is not required.  38 C.F.R. § 3.321(b)(a).

Lastly, the Board has considered whether an inferred claim for TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to 38 C.F.R. § 4.15 (2016), all veterans who are unable to secure and follow a substantially gainful occupation due to a service-connected disability shall be rated totally disabled.  This consideration includes, submitting the matter to the Director, Compensation Services, for extraschedular consideration if the veteran is unemployable due to a service connected disability, but fails to meet the percentage standard set forth in 38 C.F.R. § 4.16.  The Board finds that the issue of entitlement to TDIU due to service-connected CAD has been reasonably raised by the record and will discuss the issue further in the Remand portion of this decision.


ORDER

An effective date earlier than February 17, 2009 for service-connected CAD is denied.

A disability rating in excess of 30 percent for service-connected CAD is denied.


REMAND

The Veteran contends that his avascular necrosis of the left hip should be service connected as secondary to his already service-connected CAD.  The Veteran asserts that as a result of his service-connected CAD blood is not getting to the bone, causing the avascular necrosis of the left hip.  See December 2011 Statement in Support of Claim. 

A review of the medical evidence of record confirms the Veteran has a current disability of avascular necrosis of the left hip.  See November 2011 Established Patient Visit Note; see also February 2012 VA Examination Report.  

In February 2012, the Veteran was afforded a VA examination.  At the February 2012 examination, the Veteran reported that he began developing hip pain about six months before so he saw an orthopedic doctor who diagnosed him with early avascular necrosis of the femoral head.  See February 2012 VA Examination Report.  In the examination report, the examiner noted the Veteran had previously been administered steroids on a short term basis.  Id.  Further, the examiner noted he had a history of heavy alcohol use.  Id.

While the examiner confirmed the Veteran's diagnosis of avascular necrosis of the left hip, he opined that the Veteran's avascular necrosis of the left hip was less likely than not (less than 50 percent probability) caused by the claimed in-service injury, event, or illness.  Id.  In reaching this opinion, the examiner took into consideration the claims file, and medical literature on avascular necrosis of the left hip.  Id.  The examiner explained that conditions associated with avascular necrosis are corticosteroid use, alcohol use, sickle cell and other anemias, Gaucher disease, coagulation deficiencies, trauma, chronic pancreatitis, Casion disease, and radiation.  Id.  The examiner further opined that the Veteran's age and prior heavy alcohol use was most likely the cause of his condition.  Id.

Despite the fact the examiner offered a complete opinion and supporting rationale regarding whether the Veteran's avascular necrosis of the left hip was caused by his service-connected CAD, the examiner needed to offer an opinion or rationale regarding whether the Veteran's avascular necrosis of the left hip was aggravated by his service-connected CAD.  Therefore, the Board finds a remand is necessary to obtain an addendum opinion to the February 2012 VA Examination Report.

Additionally, the Veteran asserts there is prior Board precedent permitting service connection for avascular necrosis due to herbicide exposure; an August 2003 Board Decision granting service connection for avascular necrosis of the hips.  While the Veteran suggests the Board should defer to its decision in August 2003, the Board finds the August 2003 decision has no precedential value as each case is decided on the basis of the individual facts of the case.  38 C.F.R. § 20.1303.  

Notwithstanding the above, while avascular necrosis due to herbicide exposure is not a condition for which the presumptions for service connection pursuant to 38 C.F.R. § 3.307(a) or (e) are applicable, because service connection may always be granted on a direct basis the Board must proceed accordingly.  See Combee v. Brown, 34 F.3d 1039, 1942 (Fed. Cir. 1994).  As a result, the Board finds a remand is necessary to obtain an addendum opinion to the February 2012 VA Examination Report addressing direct service connection due to herbicide exposure.

With respect to the issue of entitlement to TDIU due to service-connected CAD, the Board notes the Veteran reported that a little over two years after his heart attack he retired from a job he held for 32 years post-service because he could no longer keep going like he did before.  See April 2009 Statement in Support of Claim.  As mentioned above, the Board finds that the issue of entitlement to TDIU due to service-connected CAD has been reasonably raised by the record.  Rice, supra.  Consequently, the Board finds a remand is necessary for the RO to provide the Veteran with notice regarding the information and evidence necessary to substantiate a claim for TDIU. 

Accordingly, the case is REMANDED for the following action:

1. The RO should return the Veteran's claims file to the February 2012 VA examiner for an addendum opinion.  If the February 2012 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the record, examiner should:

a. Opine whether the whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected CAD has aggravated his avascular necrosis of the left hip.

b. Opine whether it is at least as likely as not (50 percent probability or greater) the Veteran's avascular necrosis of the left hip is caused by or otherwise related to herbicide exposure in service.

The examiner should provide a complete rationale for any opinion(s) rendered. 

2. The RO should undertake all notice and evidentiary development needed to substantiate a claim for TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a claim for TDIU.  The letter should also request the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3. Thereafter, the RO should readjudicate the claim for service connection for avascular necrosis of the left hip, and adjudicate the claim for TDIU.

If the full benefit sought with regard to either claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


